           Case 1:20-cr-00124-VEC Document 30 Filed 07/28/20 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 ------------------------------------------------------------   X      DATE FILED: 7/28/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         20-CR-124 (VEC)
                                                                :
 ERICK SANTIAGO,                                                :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS sentencing is scheduled for July 29, 2020;

        IT IS HEREBY ORDERED that the public may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 0124#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.
                                                                _________________________________
Date: July 28, 2020                                                    VALERIE CAPRONI
      New York, NY                                                   United States District Judge
